UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 19-6189


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

GOVERNOR RALPH NORTHAM, Governor of Virginia,

                Defendant - Appellee.


                                  No. 19-6191


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

DIRECTOR HAROLD CLARKE; KEITH DAWKINS; GAIL JONES; CENTRAL
CLASSIFICATION   SERVICES    VIRGINIA   DEPARTMENT      OF
CORRECTIONS,

                Defendants - Appellees.


                                  No. 19-6198


DAVID MEYERS,

                Petitioner - Appellant,
             v.

HAROLD CLARKE; UNITED STATES DEPARTMENT OF JUSTICE
LITIGATION UNIT; UNITED STATES ATTORNEY GENERAL; GOVERNOR
OF    VIRGINIA;    FEDERAL    BUREAU    OF   INVESTIGATION;
SUPERINTENDENT OF THE VIRGINIA STATE POLICE; WISE COUNTY
POLICE DEPARTMENT; WISE COUNTY MAGISTRATE; WISE COUNTY
SHERIFF'S DEPARTMENT; PITTSYLVANIA COUNTY MAGISTRATE;
BRUNSWICK     COUNTY     MAGISTRATE;    TAZEWELL    COUNTY
MAGISTRATE;     L.  GREEN,   Brunswick Commonwealth  Attorney;
PITTSYLVANIA COUNTY COMMONWEALTH ATTORNEY; TAZEWELL
COMMONWEALTH ATTORNEY; WISE COUNTY COMMONWEALTH
ATTORNEY,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge; Glen E. Conrad, District Judge.
(7:18-cv-00473-MFU-RSB; 7:17-cv-00201-GEC-PMS; 7:17-cv-00206-GEC-PMS)


Submitted: June 27, 2019                                          Decided: July 3, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, David Meyers appeals the district court’s orders

denying his postjudgment motion to seal. We have reviewed the record and find no

abuse of discretion. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)

(stating standard of review); In re Application & Affidavit for a Search Warrant, 923 F.2d
324, 326 (4th Cir. 1991) (same).     Accordingly, we affirm.     We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3